              Case 21-14511-KCF                    Doc 1        Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                               Document      Page 1 of 106

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Dean
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        R
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Mon
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4569
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 21-14511-KCF                 Doc 1       Filed 05/28/21 Entered 05/28/21 17:12:04                              Desc Main
                                                           Document      Page 2 of 106
Debtor 1   Dean R Mon                                                                                Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 345 Ocean Blvd; Apt 306
                                 Long Branch, NJ 07740
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Monmouth
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 21-14511-KCF                  Doc 1        Filed 05/28/21 Entered 05/28/21 17:12:04                                Desc Main
                                                             Document      Page 3 of 106
Debtor 1    Dean R Mon                                                                                    Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 21-14511-KCF                  Doc 1       Filed 05/28/21 Entered 05/28/21 17:12:04                               Desc Main
                                                            Document      Page 4 of 106
Debtor 1    Dean R Mon                                                                                     Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
              Case 21-14511-KCF                    Doc 1       Filed 05/28/21 Entered 05/28/21 17:12:04                             Desc Main
                                                              Document      Page 5 of 106
Debtor 1    Dean R Mon                                                                                 Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 21-14511-KCF                 Doc 1        Filed 05/28/21 Entered 05/28/21 17:12:04                                    Desc Main
                                                            Document      Page 6 of 106
Debtor 1    Dean R Mon                                                                                    Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Dean R Mon
                                 Dean R Mon                                                        Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     May 28, 2021                                      Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case 21-14511-KCF                     Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                            Desc Main
                                                                Document      Page 7 of 106
Debtor 1   Dean R Mon                                                                                     Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Richard D. Trenk                                               Date         May 28, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Richard D. Trenk
                                Printed name

                                Trenk Isabel P.C.
                                Firm name

                                290 W. Mt. Pleasant Avenue, Suite 2350
                                Livingston, NJ 07039
                                Number, Street, City, State & ZIP Code

                                Contact phone     973-533-1040                               Email address         rtrenk@trenkisabel.law
                                016951982 NJ
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
              Case 21-14511-KCF                        Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                                     Document      Page 8 of 106

 Fill in this information to identify your case:

 Debtor 1                     Dean R Mon
                              First Name                    Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                    Check if this is an
                                                                                                                                               amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?              Business debt which          $466,297.80
                                                                                                                   may have been
                                                                                                                   personally guaranteed
                                                                                                                   by the debtor
              Amboy National Bank
              3590 US Hwy 9                                          As of the date you file, the claim is: Check all that apply
              Old Bridge, NJ 08857                                           Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)

              (732) 591-8700                                                        Value of security:                                 -
              Contact phone                                                         Unsecured claim


 2                                                                   What is the nature of the claim?              Business debt                $122,284.84
              Anthony Bevilacqua
              3 Kyle Court                                           As of the date you file, the claim is: Check all that apply
              Somerville, NJ 08876                                           Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                                     Document      Page 9 of 106


 Debtor 1          Dean R Mon                                                                       Case number (if known)


                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 3                                                                   What is the nature of the claim?              Business debt which         $2,184,000.00
                                                                                                                   may have been
                                                                                                                   personally guaranteed
                                                                                                                   by the debtor
            BCB Community Bank
            591-595 Avenue C                                         As of the date you file, the claim is: Check all that apply
            Bayonne, NJ 07002                                                Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            David Fornal, Esq.

            dfornal@maselliwarren.com                                         No
            Contact                                                           Yes. Total claim (secured and unsecured)

            609-452-8411                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 4                                                                   What is the nature of the claim?              Business debt               $1,649,810.47
            Concrete Systems, Inc.
            45 Lupine Way                                            As of the date you file, the claim is: Check all that apply
            Stirling, NJ 07980                                               Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Paul V. Ferniocola, Esq.

            pvf@fernicolalaw.com                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)

            732-345-0600                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 5                                                                   What is the nature of the claim?              Business debt               $103,178.80
            Core Transport Inc.
            30 Wedgewood Drive                                       As of the date you file, the claim is: Check all that apply
            Woodland Park, NJ 07424                                          Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Marion Frazier
                                                                              No


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      Page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                                     Document     Page 10 of 106


 Debtor 1          Dean R Mon                                                                       Case number (if known)

            Contact                                                           Yes. Total claim (secured and unsecured)

            973-521-9200                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 6                                                                   What is the nature of the claim?              Business debt               $65,078.51
            CPA Architecture, LLC
            6401 Park Ave #201                                       As of the date you file, the claim is: Check all that apply
            West New York, NJ 07093                                          Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Albert Arencibia
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)

            201-868-0701                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 7                                                                   What is the nature of the claim?              Business debt               $133,553.75
            Dynamic Earth, LLC
            245 Main St #110                                         As of the date you file, the claim is: Check all that apply
            Chester, NJ 07930                                                Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Joseph G. LePore, Esq.

            jglepore@leporeluzzi.com                                          No
            Contact                                                           Yes. Total claim (secured and unsecured)

            732-920-5500                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 8                                                                   What is the nature of the claim?              Business debt               $76,261.85
            Esposito Construction, LLC
            253 Main Streetm Suite 385                               As of the date you file, the claim is: Check all that apply
            Matawan, NJ 07747                                                Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Matthew Esposito

            info@espositoconstruction.net                                     No
            Contact                                                           Yes. Total claim (secured and unsecured)

            732-721-4600                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim

B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      Page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                                     Document     Page 11 of 106


 Debtor 1          Dean R Mon                                                                       Case number (if known)




 9                                                                   What is the nature of the claim?              Business debt               $209,670.83
            George Baldwin
            7002 Kennedy Blvd East                                   As of the date you file, the claim is: Check all that apply
            Apt 16B                                                          Contingent
            Guttenberg, NJ 07093                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            George Baldwin
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 10                                                                  What is the nature of the claim?              Business debt               $165,000.00
            George Peek
            c/o ERGS, Inc.                                           As of the date you file, the claim is: Check all that apply
            9345 Lemmon Dr                                                   Contingent
            Reno, NV 89506                                                    Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            George Peek
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 11                                                                  What is the nature of the claim?              Business debt               $51,500.00
            Jacinto Plumbing & Heating
            70 Voorhees Street                                       As of the date you file, the claim is: Check all that apply
            Newark, NJ 07108                                                 Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Jacinto Fidalgo

            info@jacintoplumbing.com                                          No
            Contact                                                           Yes. Total claim (secured and unsecured)

            973-242-2412                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 12                                                                  What is the nature of the claim?              Business debt               $400,000.00
            JINCO
            287 Julianne Terrace                                     As of the date you file, the claim is: Check all that apply
            Secaucus, NJ 07094                                               Contingent


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      Page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                                     Document     Page 12 of 106


 Debtor 1          Dean R Mon                                                                       Case number (if known)

                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

            rene@jincoinc.com                                                 No
            Contact                                                           Yes. Total claim (secured and unsecured)

            201-852-3918                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 13                                                                  What is the nature of the claim?              Business debt               $125,000.00
            Josh Jones
            215 Manhattan Ave, Apt 5A                                As of the date you file, the claim is: Check all that apply
            Union City, NJ 07087                                             Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Josh Jones
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 14                                                                  What is the nature of the claim?              Business debt               $73,358.05
            Michael R. Fink, Esq.
            128 South Warren Street                                  As of the date you file, the claim is: Check all that apply
            Trenton, NJ 08608                                                Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Michael R. Fink, Esq.

            mrfink@att.net                                                    No
            Contact                                                           Yes. Total claim (secured and unsecured)

            609-695 0679                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 15                                                                  What is the nature of the claim?              Business debt which         $311,250.00
                                                                                                                   may have been
                                                                                                                   personally guaranteed
                                                                                                                   by the debtor
            Millennium Trust Company, LLC
            2001 Spring Rd Ste 700                                   As of the date you file, the claim is: Check all that apply
            Oak Brook, IL 60523-1890                                         Contingent
                                                                              Unliquidated
                                                                              Disputed



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      Page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                                     Document     Page 13 of 106


 Debtor 1          Dean R Mon                                                                       Case number (if known)

                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Tyler J. Kandel, Esq.

            tkandel@sillscummis.com                                           No
            Contact                                                           Yes. Total claim (secured and unsecured)

            973-643-7000                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 16                                                                  What is the nature of the claim?              Business debt which         $518,904.11
                                                                                                                   may have been
                                                                                                                   personally guaranteed
                                                                                                                   by the debtor
            Millennium Trust Company, LLC
            2001 Spring Rd Ste 700                                   As of the date you file, the claim is: Check all that apply
            Oak Brook, IL 60523-1890                                         Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Tyler J. Kandel, Esq.

            tkandel@sillscummis.com                                           No
            Contact                                                           Yes. Total claim (secured and unsecured)

            973-643-7000                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 17                                                                  What is the nature of the claim?              Business debt               $37,275.00
            ProTec Documentation Services,
            Inc.                                                     As of the date you file, the claim is: Check all that apply
            PO Box 266                                                       Contingent
            Rancocas, NJ 08073                                                Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Henry I. Langsam, Esq.

            dkuestner@lssh-law.com                                            No
            Contact                                                           Yes. Total claim (secured and unsecured)

            215-732-3255                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 18                                                                  What is the nature of the claim?              Business debt               $40,795.25
            PSE&G
            80 Park Pl                                               As of the date you file, the claim is: Check all that apply
            Newark, NJ 07102                                                 Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      Page 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                 Desc Main
                                                                     Document     Page 14 of 106


 Debtor 1          Dean R Mon                                                                       Case number (if known)


                                                                     Does the creditor have a lien on your property?
            Gary R. Studen, Esq.

            gary.studen@pseg.com                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)

            201-306-9440                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 19                                                                  What is the nature of the claim?              Business debt               $150,000.00
            Ronald Sozio
            34 Durham Road                                           As of the date you file, the claim is: Check all that apply
            Skillman, NJ 08558                                               Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            Ronald Sozio
                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 20                                                                  What is the nature of the claim?              Business debt               $518,220.00
            Simpson & Brown, Inc.
            119 North Avenue West                                    As of the date you file, the claim is: Check all that apply
            Cranford, NJ 07016                                               Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?
            John Greco

            jgreco@bvgklaw.com                                                No
            Contact                                                           Yes. Total claim (secured and unsecured)

            732-530-4646                                                            Value of security:                                 -
            Contact phone                                                           Unsecured claim


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Dean R Mon                                                                    X
       Dean R Mon                                                                            Signature of Debtor 2
       Signature of Debtor 1


       Date      May 28, 2021                                                                Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      Page 7

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 21-14511-KCF                            Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                                                 Desc Main
                                                                        Document     Page 15 of 106
 Fill in this information to identify your case:

 Debtor 1                   Dean R Mon
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             575,853.81

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             575,853.81

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             450,000.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          7,638,011.09


                                                                                                                                     Your total liabilities $             8,088,011.09


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,714.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,955.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                    Desc Main
                                                                     Document     Page 16 of 106
 Debtor 1      Dean R Mon                                                                 Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                        $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $

       9d. Student loans. (Copy line 6f.)                                                                 $

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$


       9g. Total. Add lines 9a through 9f.                                                           $




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 21-14511-KCF                        Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                           Desc Main
                                                                     Document     Page 17 of 106
 Fill in this information to identify your case and this filing:

 Debtor 1                   Dean R Mon
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number                                                                                                                                    Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Lexus                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      ES 300h                                       Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2021                                          Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:                  2000                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Leased vehicle
          (not property of the estate)                               Check if this is community property                         $0.00                       $0.00
                                                                     (see instructions)



  3.2      Make:       Harley                                  Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Road King                                     Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2014                                          Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:                  9500                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another


                                                                     Check if this is community property                   $9,000.00                    $9,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                  Desc Main
                                                                     Document     Page 18 of 106
 Debtor 1       Dean R Mon                                                                                          Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>            $9,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household Goods and Furnishings                                                                                          $2,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Electronics                                                                                                              $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    45 Caliber Gun and box of ammunition                                                                                       $550.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothes                                                                                                                  $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....



Official Form 106A/B                                                    Schedule A/B: Property                                                                     page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 21-14511-KCF                                     Doc 1           Filed 05/28/21 Entered 05/28/21 17:12:04                            Desc Main
                                                                                  Document     Page 19 of 106
 Debtor 1         Dean R Mon                                                                                                  Case number (if known)

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $5,050.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                 $250.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking Account                        Amboy Bank account ending in 0236                               $34,892.00



                                              17.2.       Checking Account                        Bank of America account ending in 2147                        $258,694.00


                                                          Investment
                                              17.3.       Account                                 E-Trade Securities account ending in 2890                         Unknown


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  175 West 7th Urban Renewal LLC (f/k/a 175 West
                                                  7th LLC)                                                                           70          %                  Unknown


                                                  D. R. Mon Group, Inc.                                                             100          %                  Unknown


                                                  Jaclyn 40, LLC                                                                     75          %                  Unknown


                                                  Liberty Park at Union City LLC                                                     50          %                  Unknown




Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                       Desc Main
                                                                     Document     Page 20 of 106
 Debtor 1        Dean R Mon                                                                              Case number (if known)


                                         MJM Real Estate                                                        100        %                      Unknown


                                         Mon Group Properties, Inc.                                             100        %                      Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Rent                                  Prepayment to residential landlord Blackridge                       $55,200.00
                                                                            Realty Inc.


                                      Rent                                  Security Deposit paid to residential landlord                         $4,600.00
                                                                            Blackridge Realty Inc.


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
      No
        Yes. Give specific information about them...

                                              Dean R. Mon Irrevocable Trust                                                                       Unknown


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

Official Form 106A/B                                                    Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 21-14511-KCF                             Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                                              Desc Main
                                                                        Document     Page 21 of 106
 Debtor 1        Dean R Mon                                                                                                      Case number (if known)

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                              Surrender or refund
                                                                                                                                                                value:

                                             Nationwide Life Insurance Policy;
                                             Contract # ending in 5580                                                D.R. Mon Group, Inc.                                        $0.00


                                             Nationwide Life Insurance Policy;
                                             Contract # ending in 8750                                                Dean R. Mon Irrev Trust                                     $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $353,636.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
              Case 21-14511-KCF                            Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                                              Desc Main
                                                                        Document     Page 22 of 106
 Debtor 1        Dean R Mon                                                                                                      Case number (if known)

                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
        Yes. Describe.....


                                        Account Receivable due from Liberty Park at Union City, LLC                                                                           $826.00


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
     No
        Yes. Give specific information.........



                                             Loan made by the Debtor to 175 West 7th Urban Renewal LLC                                                                   $207,341.81



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................         $208,167.81

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above




Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
             Case 21-14511-KCF                                Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                                                 Desc Main
                                                                           Document     Page 23 of 106
 Debtor 1         Dean R Mon                                                                                                            Case number (if known)


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                           $9,000.00
 57. Part 3: Total personal and household items, line 15                                                      $5,050.00
 58. Part 4: Total financial assets, line 36                                                                $353,636.00
 59. Part 5: Total business-related property, line 45                                                       $208,167.81
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $575,853.81               Copy personal property total          $575,853.81

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $575,853.81




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 21-14511-KCF                        Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                            Desc Main
                                                                     Document     Page 24 of 106
 Fill in this information to identify your case:

 Debtor 1                 Dean R Mon
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2014 Harley Road King 9500 miles                                 $9,000.00                                 $4,000.00     11 U.S.C. § 522(d)(2)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household Goods and Furnishings                                  $2,500.00                                 $2,500.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Electronics                                                      $1,000.00                                 $1,000.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      45 Caliber Gun and box of                                           $550.00                                  $550.00     11 U.S.C. § 522(d)(5)
      ammunition
      Line from Schedule A/B: 10.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothes                                                          $1,000.00                                 $1,000.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                               Desc Main
                                                                     Document     Page 25 of 106
 Debtor 1    Dean R Mon                                                                                  Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Cash                                                                $250.00                                   $250.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account: Amboy Bank                                      $34,892.00                              $13,100.00         11 U.S.C. § 522(d)(5)
     account ending in 0236
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 21-14511-KCF                        Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                    Desc Main
                                                                     Document     Page 26 of 106
 Fill in this information to identify your case:

 Debtor 1                   Dean R Mon
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Bighorn Investments
 2.1                                                                                                            $50,000.00                Unknown              Unknown
         Group LTD                                Describe the property that secures the claim:
         Creditor's Name                          175 West 7th Urban Renewal LLC
                                                  (f/k/a 175 West 7th LLC)
         3500 Lakeside Court,                     70 % ownership
                                                  As of the date you file, the claim is: Check all that
         Suite 201                                apply.
         Reno, NV 89509                               Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   UCC
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 21-14511-KCF                           Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                               Desc Main
                                                                      Document     Page 27 of 106
 Debtor 1 Dean R Mon                                                                                          Case number (if known)
               First Name                  Middle Name                      Last Name


 2.2     JRK Group, LLC                             Describe the property that secures the claim:                   $250,000.00           Unknown         Unknown
         Creditor's Name                            Liberty Park at Union City LLC
                                                    50 % ownership
                                                    As of the date you file, the claim is: Check all that
         PO Box 1987                                apply.
         Palmer, AK 99645                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.3     Lance Maiss                                Describe the property that secures the claim:                   $150,000.00           Unknown         Unknown
         Creditor's Name                            175 West 7th Urban Renewal LLC
                                                    (f/k/a 175 West 7th LLC)
                                                    70 % ownership
                                                    As of the date you file, the claim is: Check all that
         3495 San Mateo Avenue                      apply.
         Reno, NV 89509                                  Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   UCC
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $450,000.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $450,000.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 21-14511-KCF                        Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 28 of 106
 Fill in this information to identify your case:

 Debtor 1                     Dean R Mon
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                              Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Divison of Taxation                                    Last 4 digits of account number                                  $0.00              $0.00                 $0.00
              Priority Creditor's Name
              124 Halsey Street                                      When was the debt incurred?
              Second Floor
              Newark, NJ 07102
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Domestic support obligations
              Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes
                                                                                         For Noticing Purposes Only




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              56352                                             Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                             Desc Main
                                                                     Document     Page 29 of 106
 Debtor 1 Dean R Mon                                                                                       Case number (if known)

 2.2      Internal Revenue Service                                   Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Special Procedures Branch                                  When was the debt incurred?
          PO Box 744
          Springfield, NJ 07081-0744
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only

 2.3      Internal Revenue Service                                   Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Attn: District Director                                    When was the debt incurred?
          955 S. Springfield Avenue
          Springfield, NJ 07081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only

 2.4      Internal Revenue Service                                   Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Office of the Chief Counsel                                When was the debt incurred?
          One Newark Center, Suite 1500
          Newark, NJ 07102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                             Desc Main
                                                                     Document     Page 30 of 106
 Debtor 1 Dean R Mon                                                                                       Case number (if known)

 2.5      Internal Revenue Service                                   Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only

 2.6      New Jersey Divsion of Taxation                             Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Bankruptcy Section                                         When was the debt incurred?
          PO Box 245
          Trenton, NJ 08695-0245
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only

 2.7      Office of the Attorney General                             Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Divsion of Law                                             When was the debt incurred?
          PO Box 080
          Trenton, NJ 08625-0080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                             Desc Main
                                                                     Document     Page 31 of 106
 Debtor 1 Dean R Mon                                                                                       Case number (if known)

 2.8      State of New Jersey                                        Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Divsion of Taxation                                        When was the debt incurred?
          Sales & Use Tax
          PO Box 999
          Trenton, NJ 08625
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only

 2.9      State of New Jersey                                        Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Division of Taxation - Gross                               When was the debt incurred?
          Income Tax
          50 Barrack Street
          PO Box 269
          Trenton, NJ 08625
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only

 2.1
 0        State of New Jersey                                        Last 4 digits of account number                               $0.00   $0.00              $0.00
          Priority Creditor's Name
          Department of Labor                                        When was the debt incurred?
          Divison of Employer Accounts
          PO Box 379
          Trenton, NJ 08625-0059
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         For Noticing Purposes Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                            Desc Main
                                                                     Document     Page 32 of 106
 Debtor 1 Dean R Mon                                                                                       Case number (if known)

 2.1
 1          United States Attorney                                   Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            970 Broad Street                                         When was the debt incurred?
            5th Floor
            Newark, NJ 07102
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
            Debtor 1 only
                                                                        Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
            At least one of the debtors and another
                                                                        Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                           For Noticing Purposes Only


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        All Guard Fence Co., Inc.                                  Last 4 digits of account number                                                                    $2,400.00
            Nonpriority Creditor's Name
            547 Gutheil Place                                          When was the debt incurred?
            Lyndhurst, NJ 07071
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent

                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 5 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 33 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.2      Amboy National Bank                                         Last 4 digits of account number       8100                                               $466,297.80
          Nonpriority Creditor's Name
          3590 US Hwy 9                                               When was the debt incurred?
          Old Bridge, NJ 08857
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business debt which may have been
              Yes                                                        Other. Specify   personally guaranteed by the debtor


 4.3      American Express                                            Last 4 digits of account number       7001                                                $14,233.98
          Nonpriority Creditor's Name
          PO Box 1270                                                 When was the debt incurred?
          Newark, NJ 07101-1270
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit card purchases


 4.4      Anthony Bevilacqua                                          Last 4 digits of account number                                                          $122,284.84
          Nonpriority Creditor's Name
          3 Kyle Court                                                When was the debt incurred?
          Somerville, NJ 08876
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 6 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 34 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.5      Atlantic A Prog of De Lage                                  Last 4 digits of account number       5588                                                    $353.78
          Nonpriority Creditor's Name
          PO Box 41602                                                When was the debt incurred?
          Philadelphia, PA 19101-1602
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6      Bank of America                                             Last 4 digits of account number       0850                                                  $3,395.00
          Nonpriority Creditor's Name
          PO Box 982234                                               When was the debt incurred?
          El Paso, TX 79998-2234
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit card purchases


 4.7      BCB Community Bank                                          Last 4 digits of account number       0403                                             $2,184,000.00
          Nonpriority Creditor's Name
          591-595 Avenue C                                            When was the debt incurred?
          Bayonne, NJ 07002
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business debt which may have been
              Yes                                                        Other. Specify   personally guaranteed by the debtor




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 7 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 35 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.8      Beyond Door Services Group                                  Last 4 digits of account number                                                             $5,298.20
          Nonpriority Creditor's Name
          190 Fairmount Ave                                           When was the debt incurred?
          Jersey City, NJ 07306
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.9      BZK Holdings Broad, LLC                                     Last 4 digits of account number       7820                                                  Unknown
          Nonpriority Creditor's Name
          and E Group Ventures Shrewsbury,                            When was the debt incurred?
          LLC
          c/o Lori C. Greenberg & Assoc.
          1 Eves Drive, Suite 111
          Marlton, NJ 08053
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.1
 0        Chase Slate                                                 Last 4 digits of account number       5552                                                  $2,227.78
          Nonpriority Creditor's Name
          PO Box 1423                                                 When was the debt incurred?
          Charlotte, NC 28201-1423
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 8 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 36 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.1
 1        Chase United                                                Last 4 digits of account number       7172                                                  $3,823.30
          Nonpriority Creditor's Name
          PO Box 1423                                                 When was the debt incurred?
          Charlotte, NC 28201-1423
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit card purchases


 4.1
 2        City of Bayonne                                             Last 4 digits of account number                                                           $20,448.00
          Nonpriority Creditor's Name
          630 Avenue C                                                When was the debt incurred?
          Bayonne, NJ 07002
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business debt related to construction
              Yes                                                        Other. Specify   traffic control


 4.1
 3        Comcast                                                     Last 4 digits of account number       3777                                                    $379.79
          Nonpriority Creditor's Name
          PO Box 69                                                   When was the debt incurred?
          Newark, NJ 07101-0069
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 9 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 37 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.1
 4        Concrete Systems, Inc.                                      Last 4 digits of account number                                                        $1,649,810.47
          Nonpriority Creditor's Name
          45 Lupine Way                                               When was the debt incurred?
          Stirling, NJ 07980
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.1
 5        Connell Foley LLP                                           Last 4 digits of account number                                                           $13,946.65
          Nonpriority Creditor's Name
          56 Livingston Avenue                                        When was the debt incurred?
          Roseland, NJ 07068
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.1
 6        Core Transport Inc.                                         Last 4 digits of account number                                                          $103,178.80
          Nonpriority Creditor's Name
          30 Wedgewood Drive                                          When was the debt incurred?
          Woodland Park, NJ 07424
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 10 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 38 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.1
 7        CPA Architecture, LLC                                       Last 4 digits of account number                                                           $65,078.51
          Nonpriority Creditor's Name
          6401 Park Ave #201                                          When was the debt incurred?
          West New York, NJ 07093
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.1
 8        De Lage Financial Services, Inc.                            Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          Lease Processing Center                                     When was the debt incurred?
          1111 Old Eagle School Road
          Wayne, PA 19087
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.1
 9        Discover Bank                                               Last 4 digits of account number       1986                                                  $3,569.29
          Nonpriority Creditor's Name
          PO Box 70176                                                When was the debt incurred?
          Philadelphia, PA 19176-0176
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 11 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 39 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.2
 0        Donald Drywall, LLC                                         Last 4 digits of account number                                                             $1,300.00
          Nonpriority Creditor's Name
          646 Cross Street                                            When was the debt incurred?
          Bldg B, Unit # 26
          Lakewood, NJ 08701
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.2
 1        Dynamic Earth, LLC                                          Last 4 digits of account number                                                          $133,553.75
          Nonpriority Creditor's Name
          245 Main St #110                                            When was the debt incurred?
          Chester, NJ 07930
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.2
 2        Dynamic Engineering Consultant                              Last 4 digits of account number                                                             $1,304.05
          Nonpriority Creditor's Name
          245 Main St #110                                            When was the debt incurred?
          Chester, NJ 07930
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 12 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 40 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.2
 3        Dynamic Survey, LLC                                         Last 4 digits of account number                                                           $17,494.37
          Nonpriority Creditor's Name
          1904 Main St                                                When was the debt incurred?
          Lake Como, NJ 07719
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.2
 4        Esposito Construction, LLC                                  Last 4 digits of account number                                                           $76,261.85
          Nonpriority Creditor's Name
          253 Main Streetm Suite 385                                  When was the debt incurred?
          Matawan, NJ 07747
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.2
 5        Evergreen Recycling Solutions LLC                           Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          110 Evergreen Avenue                                        When was the debt incurred?
          Newark, NJ 07114
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 13 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 41 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.2
 6        Fittin Hammitt                                              Last 4 digits of account number                                                                   $0.00
          Nonpriority Creditor's Name
          1213 Magnolia Ave                                           When was the debt incurred?
          Sea Girt, NJ 08750
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business debt which may have been
              Yes                                                        Other. Specify   personally guaranteed by the debtor


 4.2
 7        FTR Electrical & Mechanical Co                              Last 4 digits of account number                                                           $21,940.00
          Nonpriority Creditor's Name
          114 Wyoming Ave                                             When was the debt incurred?
          Union, NJ 07083
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.2
 8        George Baldwin                                              Last 4 digits of account number                                                          $209,670.83
          Nonpriority Creditor's Name
          7002 Kennedy Blvd East                                      When was the debt incurred?
          Apt 16B
          Guttenberg, NJ 07093
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 14 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 42 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.2
 9        George Peek                                                 Last 4 digits of account number                                                          $165,000.00
          Nonpriority Creditor's Name
          c/o ERGS, Inc.                                              When was the debt incurred?
          9345 Lemmon Dr
          Reno, NV 89506
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.3
 0        GFeller Laurie LLP                                          Last 4 digits of account number                                                           $10,505.00
          Nonpriority Creditor's Name
          977 Farmington Avenue, Suite 200                            When was the debt incurred?
          West Hartford, CT 06107
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.3
 1        Great America Leasing Corp.                                 Last 4 digits of account number       0000                                                    $444.26
          Nonpriority Creditor's Name
          PO Box 660831                                               When was the debt incurred?
          Dallas, TX 75266-0831
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 15 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 43 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.3
 2        Hudson County MLS                                           Last 4 digits of account number                                                               $135.00
          Nonpriority Creditor's Name
          110a Meadowlands Pkw                                        When was the debt incurred?
          Secaucus, NJ 07094
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.3
 3        IND Corporation                                             Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          26 Eastmans Road                                            When was the debt incurred?
          Parsippany, NJ 07054
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.3
 4        Internal Revenue Service                                    Last 4 digits of account number       4941                                                    $282.51
          Nonpriority Creditor's Name
          PO Box 7346                                                 When was the debt incurred?
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 16 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 44 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.3
 5        Jacinto Plumbing & Heating                                  Last 4 digits of account number                                                           $51,500.00
          Nonpriority Creditor's Name
          70 Voorhees Street                                          When was the debt incurred?
          Newark, NJ 07108
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.3      Jaclyn 55 Condominium
 6        Association, Inc.                                           Last 4 digits of account number       1020                                                  Unknown
          Nonpriority Creditor's Name
          c/o Mezzacca & Kwasnik, LLC                                 When was the debt incurred?
          980 Amboy Avenue, Suite 2
          Edison, NJ 08837
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.3
 7        JINCO                                                       Last 4 digits of account number                                                          $400,000.00
          Nonpriority Creditor's Name
          287 Julianne Terrace                                        When was the debt incurred?
          Secaucus, NJ 07094
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 17 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 45 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.3
 8        JM Beauty Construction LLC                                  Last 4 digits of account number                                                               $853.00
          Nonpriority Creditor's Name
          522 Third Street                                            When was the debt incurred?
          Palisades Park, NJ 07650
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.3
 9        Josh Jones                                                  Last 4 digits of account number                                                          $125,000.00
          Nonpriority Creditor's Name
          215 Manhattan Ave, Apt 5A                                   When was the debt incurred?
          Union City, NJ 07087
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.4
 0        Liberty Mutual Insurance                                    Last 4 digits of account number                                                               $859.90
          Nonpriority Creditor's Name
          PO Box 2389                                                 When was the debt incurred?
          New York, NY 10116-2839
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 18 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 46 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.4
 1        Lorenzo Construction Corp.                                  Last 4 digits of account number                                                             $5,755.00
          Nonpriority Creditor's Name
          6121 Buchanan Place                                         When was the debt incurred?
          West New York, NJ 07093
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.4      McManimon, Scotland & Baumann,
 2        LLC                                                         Last 4 digits of account number                                                           $18,433.52
          Nonpriority Creditor's Name
          75 Livingston Ave, Second Floor                             When was the debt incurred?
          Roseland, NJ 07068
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Services rendered


 4.4
 3        Michael R. Fink, Esq.                                       Last 4 digits of account number                                                           $73,358.05
          Nonpriority Creditor's Name
          128 South Warren Street                                     When was the debt incurred?
          Trenton, NJ 08608
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Services rendered




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 19 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 47 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.4
 4        Millennium Trust Company, LLC                               Last 4 digits of account number                                                          $311,250.00
          Nonpriority Creditor's Name
          2001 Spring Rd Ste 700                                      When was the debt incurred?
          Oak Brook, IL 60523-1890
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business debt which may have been
              Yes                                                        Other. Specify   personally guaranteed by the debtor


 4.4
 5        Millennium Trust Company, LLC                               Last 4 digits of account number                                                          $518,904.11
          Nonpriority Creditor's Name
          2001 Spring Rd Ste 700                                      When was the debt incurred?
          Oak Brook, IL 60523-1890
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Business debt which may have been
              Yes                                                        Other. Specify   personally guaranteed by the debtor


 4.4
 6        Morabito Consultants, Inc.                                  Last 4 digits of account number                                                             $4,455.00
          Nonpriority Creditor's Name
          952 Ridgebrook Road, Suite 1700                             When was the debt incurred?
          Sparks Glencoe, MD 21152-9472
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 20 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 48 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.4
 7        Mr. John Inc.                                               Last 4 digits of account number                                                             $1,473.02
          Nonpriority Creditor's Name
          PO Box 735008                                               When was the debt incurred?
          Dallas, TX 75373-5008
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.4
 8        NJ Natural Gas Co.                                          Last 4 digits of account number                                                               $115.00
          Nonpriority Creditor's Name
          PO Box 11743                                                When was the debt incurred?
          Newark, NJ 07101-4743
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.4
 9        NJ Steel Group, LLC                                         Last 4 digits of account number                                                             $3,200.00
          Nonpriority Creditor's Name
          313 Broad Street                                            When was the debt incurred?
          Bloomfield, NJ 07003
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 21 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 49 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.5
 0        Peyton Advisory Services Inc.                               Last 4 digits of account number       6019                                                $22,540.72
          Nonpriority Creditor's Name
          c/o Snellings Law LLC                                       When was the debt incurred?
          2001 Route 46 Waterview Plaza
          Suite 206
          Parsippany, NJ 07054
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.5
 1        Pinacle Landscaping & Stone, LLC                            Last 4 digits of account number                                                             $1,332.81
          Nonpriority Creditor's Name
          566 Preakness Ave                                           When was the debt incurred?
          Haledon, NJ 07508
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.5
 2        Pinilis Halpern, LLP                                        Last 4 digits of account number                                                             $8,382.50
          Nonpriority Creditor's Name
          160 Morris St                                               When was the debt incurred?
          Morristown, NJ 07960
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 22 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 50 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.5
 3        Pitney Bowes Global Financial                               Last 4 digits of account number       2612                                                      $25.59
          Nonpriority Creditor's Name
          PO Box 371887                                               When was the debt incurred?
          Pittsburgh, PA 15250-7887
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.5      ProTec Documentation Services,
 4        Inc.                                                        Last 4 digits of account number       9720                                                $37,275.00
          Nonpriority Creditor's Name
          PO Box 266                                                  When was the debt incurred?
          Rancocas, NJ 08073
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.5
 5        PSE&G                                                       Last 4 digits of account number       6406                                                  $1,003.77
          Nonpriority Creditor's Name
          80 Park Pl                                                  When was the debt incurred?
          Newark, NJ 07102
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 23 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 51 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.5
 6        PSE&G                                                       Last 4 digits of account number       5801                                                $40,795.25
          Nonpriority Creditor's Name
          80 Park Pl                                                  When was the debt incurred?
          Newark, NJ 07102
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.5
 7        Purchase Power                                              Last 4 digits of account number       6610                                                      $25.00
          Nonpriority Creditor's Name
          PO Box 371874                                               When was the debt incurred?
          Pittsburgh, PA 15250-7874
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.5
 8        QuickConnect                                                Last 4 digits of account number       3171                                                    $105.20
          Nonpriority Creditor's Name
          163 East Main Street, #277                                  When was the debt incurred?
          Little Falls, NJ 07424
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 24 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 52 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.5
 9        Ronald Sozio                                                Last 4 digits of account number                                                          $150,000.00
          Nonpriority Creditor's Name
          34 Durham Road                                              When was the debt incurred?
          Skillman, NJ 08558
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6
 0        Sage CRE Forms                                              Last 4 digits of account number       2117                                                  $2,916.00
          Nonpriority Creditor's Name
          PO Box 230578                                               When was the debt incurred?
          Portland, OR 97281
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6
 1        Schindler Elevator Corporation                              Last 4 digits of account number                                                             $5,510.00
          Nonpriority Creditor's Name
          20 Whippany Road                                            When was the debt incurred?
          Morristown, NJ 07960
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 25 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 53 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.6
 2        Seton Painting Company                                      Last 4 digits of account number                                                           $13,894.28
          Nonpriority Creditor's Name
          74 Marshall Street                                          When was the debt incurred?
          Elizabethport, NJ 07206
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6
 3        Simpson & Brown, Inc.                                       Last 4 digits of account number                                                          $518,220.00
          Nonpriority Creditor's Name
          119 North Avenue West                                       When was the debt incurred?
          Cranford, NJ 07016
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6
 4        Staples Credit Plan                                         Last 4 digits of account number       8659                                                      $36.37
          Nonpriority Creditor's Name
          PO Box 78004                                                When was the debt incurred?
          Phoenix, AZ 85062-8004
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 26 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 54 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.6
 5        State of New Jersey                                         Last 4 digits of account number       0808                                                      $75.50
          Nonpriority Creditor's Name
          Division of Taxation                                        When was the debt incurred?
          PO Box 245
          Trenton, NJ 08695-0245
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6
 6        State of New Jersey                                         Last 4 digits of account number       0707                                                      $75.50
          Nonpriority Creditor's Name
          Division of Taxation                                        When was the debt incurred?
          PO Box 245
          Trenton, NJ 08695-0245
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6
 7        State of New Jersey                                         Last 4 digits of account number       3205                                                      $75.50
          Nonpriority Creditor's Name
          Division of Taxation                                        When was the debt incurred?
          PO Box 245
          Trenton, NJ 08695-0245
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 27 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 55 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.6
 8        State of New Jersey                                         Last 4 digits of account number                                                               $302.00
          Nonpriority Creditor's Name
          Division of Taxation                                        When was the debt incurred?
          PO Box 245
          Trenton, NJ 08695-0245
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.6
 9        TDK Construction Inc.                                       Last 4 digits of account number                                                             $4,500.00
          Nonpriority Creditor's Name
          60 Walnut Avenue, Suite 400                                 When was the debt incurred?
          Clark, NJ 07066
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.7
 0        TeleCloud                                                   Last 4 digits of account number                                                             Unknown
          Nonpriority Creditor's Name
          1767 Route 22 W                                             When was the debt incurred?
          Union, NJ 07083
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 28 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 56 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.7
 1        The Curchin Group, LLC                                      Last 4 digits of account number                                                             $6,517.50
          Nonpriority Creditor's Name
          200 Schulz Dr #400                                          When was the debt incurred?
          Red Bank, NJ 07701
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Services rendered


 4.7
 2        US Bank                                                     Last 4 digits of account number       8318                                                    $205.29
          Nonpriority Creditor's Name
          PO Box 790408                                               When was the debt incurred?
          Saint Louis, MO 63179-0408
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit card purchases


 4.7
 3        Verizon                                                     Last 4 digits of account number       0127                                                    $107.79
          Nonpriority Creditor's Name
          PO Box 4648                                                 When was the debt incurred?
          Trenton, NJ 08650-4648
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 29 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 57 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.7
 4        Wells Fargo Financial Leasing                               Last 4 digits of account number                                                               $543.05
          Nonpriority Creditor's Name
          800 Walnut Street                                           When was the debt incurred?
          Des Moines, IA 50309
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                         Contingent
              Debtor 1 only
              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.7
 5        Williams Scotsman, Inc.                                     Last 4 digits of account number                                                             $7,272.06
          Nonpriority Creditor's Name
          1900 Old Cuthbert Rd                                        When was the debt incurred?
          Cherry Hill, NJ 08034-1416
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt


 4.7
 6        Withum Smith & Brown PC                                     Last 4 digits of account number                                                             $2,500.00
          Nonpriority Creditor's Name
          One Tower Center Boulevard, 14th                            When was the debt incurred?
          Floor
          East Brunswick, NJ 08816-1145
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 30 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                           Desc Main
                                                                     Document     Page 58 of 106
 Debtor 1 Dean R Mon                                                                                      Case number (if known)

 4.7
 7         WLL 175 West No. 1 LLC and                                 Last 4 digits of account number       C521                                                     Unknown
           Nonpriority Creditor's Name
           175 West No. 2 LLC                                         When was the debt incurred?
           55 Bank Street
           Morristown, NJ 07960
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Business debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bruce Epstein                                                 Line 4.77 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4 Hearthstone Court                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Wayne, NJ 07470
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Christopher P. Gengaro, Esq.                                  Line 4.77 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LENTZ & GENGARO LLP                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 347 Mt. Pleasant Avenue
 Suite 203
 West Orange, NJ 07052
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 David Fornal, Esq.                                            Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Maselli Warren P.C.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 600 Alexander Road, Suite 3-4A
 Princeton, NJ 08540
                                                               Last 4 digits of account number                  5121

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Joseph G. LePore, Esq.                                        Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LePore Luizzi                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 489 Aurora Place
 Brick, NJ 08723
                                                               Last 4 digits of account number                  9020

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Joseph G. LePore, Esq.                                        Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LePore Luizzi                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 489 Aurora Place
 Brick, NJ 08723
                                                               Last 4 digits of account number                  9020

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Paul V. Fernicola, Esq.                                       Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Paul V. Fernicola & Associates LLC                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 219 Broad Street
 Red Bank, NJ 07701
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 31 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                        Desc Main
                                                                     Document     Page 59 of 106
 Debtor 1 Dean R Mon                                                                                     Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ProTec Documentation Services,                                Line 4.54 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Inc.                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 c/o Langsam Stevens Silver &
 Hollaender
 1818 Market Street, Suite 2430
 Philadelphia, PA 19103-3600
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Robert J. McGowan, Esq.                                       Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1720 Highway 34, Suite 11                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Wall, NJ 07727
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Simpson & Brown, Inc.                                         Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Betancourt Van Hemmen Greco                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 & Kenyon
 151 Bodman Place, Suite 200
 Red Bank, NJ 07701
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tyler J. Kandel, Esq.                                         Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Sills Cummins & Gross PC                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 1 Riverfront Plaza
 Newark, NJ 07102
                                                               Last 4 digits of account number                    6221

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tyler J. Kandel, Esq.                                         Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Sills Cummins & Gross PC                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 1 Riverfront Plaza
 Newark, NJ 07102
                                                               Last 4 digits of account number                    6221

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                7,638,011.09

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                7,638,011.09




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 32 of 32
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 21-14511-KCF                        Doc 1         Filed 05/28/21 Entered 05/28/21 17:12:04                          Desc Main
                                                                     Document     Page 60 of 106
 Fill in this information to identify your case:

 Debtor 1                  Dean R Mon
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Blackridge Realty Inc.                                                     1 year Residential Lease ending on 3/31/22
               200 Central Ave
               Mountainside, NJ 07092-1997

     2.2       Fittin Hammitt                                                             2 year Business Lease ending on 3/20/23
               1213 Magnolia Ave
               Sea Girt, NJ 08750

     2.3       Ray Catena of Monmouth Co.                                                 38 month vehicle lease for 2021 Lexus ES 300h
               2135 Route 35
               Oakhurst, NJ 07755




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 21-14511-KCF                           Doc 1        Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                      Document     Page 61 of 106
 Fill in this information to identify your case:

 Debtor 1                   Dean R Mon
                            First Name                           Middle Name        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         175 West 7th Urban Renewal LLC                                                        Schedule D, line
                1030 Broad Street, Suite 101                                                          Schedule E/F, line 4.7
                Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                    BCB Community Bank



    3.2         175 West 7th Urban Renewal LLC                                                        Schedule D, line
                1030 Broad Street, Suite 101                                                          Schedule E/F, line    4.15
                Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                    Connell Foley LLP



    3.3         175 West 7th Urban Renewal LLC                                                        Schedule D, line
                1030 Broad Street, Suite 101                                                          Schedule E/F, line 4.22
                Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                    Dynamic Engineering Consultant




Official Form 106H                                                              Schedule H: Your Codebtors                               Page 1 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 62 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.4      175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.23
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Dynamic Survey, LLC



    3.5      175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.29
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   George Peek



    3.6      175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.30
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   GFeller Laurie LLP



    3.7      175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.43
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Michael R. Fink, Esq.



    3.8      175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line   4.46
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Morabito Consultants, Inc.



    3.9      175 West 7th Urban Renewal LLC                                                           Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line 4.44
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Millennium Trust Company, LLC



    3.10     175 West 7th Urban Renewal LLC                                                           Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line   4.52
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Pinilis Halpern, LLP



    3.11     175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.55
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   PSE&G




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 2 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 63 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.12     175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.65
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   State of New Jersey



    3.13     175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.73
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Verizon



    3.14     175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line   4.14
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Concrete Systems, Inc.



    3.15     175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.17
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   CPA Architecture, LLC



    3.16     175 West 7th Urban Renewal LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.77
             Shrewsbury, NJ 07702
                                                                                                    Schedule G
                                                                                                   WLL 175 West No. 1 LLC and



    3.17     A&M Remodelers, Inc.                                                                    Schedule D, line
                                                                                                     Schedule E/F, line 4.36
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.18     ABC Company(ies) 1-10                                                                   Schedule D, line
                                                                                                     Schedule E/F, line 4.36
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.19     ABC Corp # 1-5                                                                          Schedule D, line
                                                                                                     Schedule E/F, line 4.54
                                                                                                     Schedule G
                                                                                                   ProTec Documentation Services, Inc.




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 3 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 64 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.20     Alan T. Zwerin                                                                          Schedule D, line
             28 Kuiken Court                                                                         Schedule E/F, line 4.36
             North Haledon, NJ 07508
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.21     Albert Arencibia                                                                        Schedule D, line
             c/o CPA Architecture                                                                    Schedule E/F, line 4.36
             6401 Park Ave, Suite 201
                                                                                                     Schedule G
             West New York, NJ 07093
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.22     C&D Disposal Inc. t/a Core Transport                                                    Schedule D, line
             30 Wedgewood Drive                                                                      Schedule E/F, line 4.7
             Woodland Park, NJ 07424
                                                                                                     Schedule G
                                                                                                   BCB Community Bank



    3.23     Catanzaro & Sons                                                                        Schedule D, line
             10 Gregory Drive                                                                        Schedule E/F, line 4.36
             Montville, NJ 07045
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.24     Centrim Electric                                                                        Schedule D, line
             439B Route 34                                                                           Schedule E/F, line 4.36
             Matawan, NJ 07747
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.25     Cerullo Fire Protection                                                                 Schedule D, line
             901 New Brunswick Avenue                                                                Schedule E/F, line 4.36
             Rahway, NJ 07065
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.26     Communications Technology Services                                                      Schedule D, line
                                                                                                     Schedule E/F, line 4.36
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.27     Concrete Systems, Inc.                                                                  Schedule D, line
             45 Lupine Way                                                                           Schedule E/F, line 4.7
             Stirling, NJ 07980
                                                                                                     Schedule G
                                                                                                   BCB Community Bank




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 4 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 65 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.28     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line   4.26
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   Fittin Hammitt



    3.29     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.50
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Peyton Advisory Services Inc.



    3.30     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.54
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   ProTec Documentation Services, Inc.



    3.31     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.63
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Simpson & Brown, Inc.



    3.32     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.3
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   American Express



    3.33     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.36
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.34     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line   4.14
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Concrete Systems, Inc.



    3.35     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.4
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Anthony Bevilacqua




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 5 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 66 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.36     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line  4.1
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   All Guard Fence Co., Inc.



    3.37     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line  4.5
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   Atlantic A Prog of De Lage



    3.38     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line   4.12
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   City of Bayonne



    3.39     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.8
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Beyond Door Services Group



    3.40     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.13
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Comcast



    3.41     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.16
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Core Transport Inc.



    3.42     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.20
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Donald Drywall, LLC



    3.43     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.21
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Dynamic Earth, LLC




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 6 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 67 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.44     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.24
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Esposito Construction, LLC



    3.45     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.27
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   FTR Electrical & Mechanical Co



    3.46     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.28
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   George Baldwin



    3.47     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.31
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Great America Leasing Corp.



    3.48     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line 4.34
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   Internal Revenue Service



    3.49     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.35
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Jacinto Plumbing & Heating



    3.50     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line  4.40
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   Liberty Mutual Insurance



    3.51     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.41
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Lorenzo Construction Corp.




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 7 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 68 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.52     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.42
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   McManimon, Scotland & Baumann, LLC



    3.53     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.49
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   NJ Steel Group, LLC



    3.54     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.48
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   NJ Natural Gas Co.



    3.55     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line 4.53
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   Pitney Bowes Global Financial



    3.56     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.56
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   PSE&G



    3.57     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.58
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   QuickConnect



    3.58     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.60
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Sage CRE Forms



    3.59     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.47
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Mr. John Inc.




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 8 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 69 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.60     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.61
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Schindler Elevator Corporation



    3.61     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.68
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   State of New Jersey



    3.62     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.64
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Staples Credit Plan



    3.63     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.75
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Williams Scotsman, Inc.



    3.64     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.9
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   BZK Holdings Broad, LLC



    3.65     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.15
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Connell Foley LLP



    3.66     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.17
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   CPA Architecture, LLC



    3.67     D. R. Mon Group, Inc.                                                                    Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line   4.52
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Pinilis Halpern, LLP




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 9 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 70 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.68     D. R. Mon Group, Inc.                                                                   Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.71
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   The Curchin Group, LLC



    3.69     Dynamic Earth, LLC                                                                      Schedule D, line
             245 Main St #110                                                                        Schedule E/F, line 4.7
             Chester, NJ 07930
                                                                                                     Schedule G
                                                                                                   BCB Community Bank



    3.70     Dynamic Survey, LLC                                                                     Schedule D, line
             1904 Main St                                                                            Schedule E/F, line 4.7
             Lake Como, NJ 07719
                                                                                                     Schedule G
                                                                                                   BCB Community Bank



    3.71     E&E Electrical Contractors, Co.                                                         Schedule D, line
             604 59th Street                                                                         Schedule E/F, line 4.36
             West New York, NJ 07093
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.72     Elio Ruiz                                                                               Schedule D, line
             604 59th Street                                                                         Schedule E/F, line 4.36
             West New York, NJ 07093
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.73     Esposito Construction, LLC                                                              Schedule D, line
             253 Main Streetm Suite 385                                                              Schedule E/F, line 4.7
             Matawan, NJ 07747
                                                                                                     Schedule G
                                                                                                   BCB Community Bank



    3.74     FTR Electrical & Mechanical Co                                                          Schedule D, line
             114 Wyoming Ave                                                                         Schedule E/F, line 4.36
             Union, NJ 07083
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.75     George Trimarche                                                                        Schedule D, line
             c/o Centrim Electric                                                                    Schedule E/F, line 4.36
             439B Route 34
                                                                                                     Schedule G
             Matawan, NJ 07747
                                                                                                   Jaclyn 55 Condominium Association, Inc.




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 10 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 71 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.76     Gregory J. Polyniak                                                                     Schedule D, line
             c/o Neglia Engineering Associates                                                       Schedule E/F, line 4.36
             34 Park Avenue
                                                                                                     Schedule G
             Lyndhurst, NJ 07071
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.77     Jaclyn 40, LLC                                                                           Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line 4.45
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Millennium Trust Company, LLC



    3.78     Jaclyn 40, LLC                                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.66
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   State of New Jersey



    3.79     Jaclyn 55, LLC                                                                          Schedule D, line
             800 Route 71, Suite 2                                                                   Schedule E/F, line 4.36
             Sea Girt, NJ 08750
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.80     John Doe                                                                                Schedule D, line
                                                                                                     Schedule E/F, line 4.36
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.81     John Does # 1-5                                                                         Schedule D, line
                                                                                                     Schedule E/F, line 4.54
                                                                                                     Schedule G
                                                                                                   ProTec Documentation Services, Inc.



    3.82     Karolina Alvarez                                                                        Schedule D, line
             132 Seaview Avenue                                                                      Schedule E/F, line 4.36
             Long Branch, NJ 07740
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.83     Liberty Park at Union City LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.2
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Amboy National Bank




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 11 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 72 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.84     Liberty Park at Union City LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.38
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   JM Beauty Construction LLC



    3.85     Liberty Park at Union City LLC                                                           Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line 4.51
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Pinacle Landscaping & Stone, LLC



    3.86     Liberty Park at Union City LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line  4.69
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   TDK Construction Inc.



    3.87     Liberty Park at Union City LLC                                                          Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.76
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Withum Smith & Brown PC



    3.88     MJM Real Estate                                                                         Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.32
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Hudson County MLS



    3.89     MJM Real Estate LLC                                                                      Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line   4.26
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   Fittin Hammitt



    3.90     Mon Group Properties, Inc.                                                               Schedule D, line
             1030 Broad Street, Suite 101                                                             Schedule E/F, line   4.26
             Shrewsbury, NJ 07702
                                                                                                      Schedule G
                                                                                                   Fittin Hammitt



    3.91     Mon Group Properties, Inc.                                                              Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.71
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   The Curchin Group, LLC




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 12 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 73 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.92     Mon Group Properties, Inc.                                                              Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line    4.67
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   State of New Jersey



    3.93     Mon Group Properties, Inc.                                                              Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.23
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   Dynamic Survey, LLC



    3.94     Mon Group Properties, Inc.                                                              Schedule D, line
             1030 Broad Street, Suite 101                                                            Schedule E/F, line 4.54
             Shrewsbury, NJ 07702
                                                                                                     Schedule G
                                                                                                   ProTec Documentation Services, Inc.



    3.95     Neglia Engineering Associates                                                           Schedule D, line
             34 Park Avenue                                                                          Schedule E/F, line 4.36
             Lyndhurst, NJ 07071
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.96     P.E. and A.Z. Engineers                                                                 Schedule D, line
                                                                                                     Schedule E/F, line 4.36
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.97     Peter Fritz                                                                             Schedule D, line
                                                                                                     Schedule E/F, line 4.36
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.98     R.A. and A.Z. Architects                                                                Schedule D, line
                                                                                                     Schedule E/F, line 4.36
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.99     State of New Jersey                                                                     Schedule D, line
                                                                                                     Schedule E/F, line 4.7
                                                                                                     Schedule G
                                                                                                   BCB Community Bank




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 13 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04               Desc Main
                                                                     Document     Page 74 of 106
 Debtor 1 Dean R Mon                                                                          Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                                                                                                   Check all schedules that apply:
    3.10     Wanessa Vaccaro                                                                         Schedule D, line
    0        604 Woodland Road                                                                       Schedule E/F, line 4.36
             Allenhurst, NJ 07711
                                                                                                     Schedule G
                                                                                                   Jaclyn 55 Condominium Association, Inc.



    3.10     D. R. Mon Group, Inc.                                                                    Schedule D, line
    1        1030 Broad Street, Suite 101                                                             Schedule E/F, line
             Shrewsbury, NJ 07702
                                                                                                      Schedule G     2.2
                                                                                                   Fittin Hammitt



    3.10     MJM Real Estate LLC                                                                      Schedule D, line
    2        1030 Broad Street, Suite 101                                                             Schedule E/F, line
             Shrewsbury, NJ 07702
                                                                                                      Schedule G     2.2
                                                                                                   Fittin Hammitt



    3.10     Mon Group Properties, Inc.                                                               Schedule D, line
    3        1030 Broad Street, Suite 101                                                             Schedule E/F, line
             Shrewsbury, NJ 07702
                                                                                                      Schedule G     2.2
                                                                                                   Fittin Hammitt




Official Form 106H                                                             Schedule H: Your Codebtors                              Page 14 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 21-14511-KCF                    Doc 1    Filed 05/28/21 Entered 05/28/21 17:12:04                              Desc Main
                                                          Document     Page 75 of 106


Fill in this information to identify your case:

Debtor 1                      Dean R Mon

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF NEW JERSEY

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            President/CEO
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       D.R. Mon Group Inc.

       Occupation may include student        Employer's address
                                                                   800 Route 71, Suite 2
       or homemaker, if it applies.
                                                                   Sea Girt, NJ 08750

                                             How long employed there?         36 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 21-14511-KCF                Doc 1      Filed 05/28/21 Entered 05/28/21 17:12:04                                   Desc Main
                                                      Document     Page 76 of 106

Debtor 1   Dean R Mon                                                                            Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00         $               N/A
     8e. Social Security                                                                  8e.        $      2,714.00         $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,714.00         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,714.00 + $             N/A = $          2,714.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         2,714.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
         Case 21-14511-KCF                       Doc 1     Filed 05/28/21 Entered 05/28/21 17:12:04                                   Desc Main
                                                          Document     Page 77 of 106


Fill in this information to identify your case:

Debtor 1                 Dean R Mon                                                                        Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEW JERSEY                                                     MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            15.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 21-14511-KCF                      Doc 1       Filed 05/28/21 Entered 05/28/21 17:12:04                                        Desc Main
                                                          Document     Page 78 of 106

Debtor 1     Dean R Mon                                                                                Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                150.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 15.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                180.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                40.00
10.   Personal care products and services                                                    10. $                                                  0.00
11.   Medical and dental expenses                                                            11. $                                                  0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 275.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 250.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                               1,667.00
      15b. Health insurance                                                                15b. $                                               1,200.00
      15c. Vehicle insurance                                                               15c. $                                                 400.00
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  763.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,955.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,955.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,714.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,955.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -3,241.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 21-14511-KCF                        Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                        Desc Main
                                                                     Document     Page 79 of 106




 Fill in this information to identify your case:

 Debtor 1                    Dean R Mon
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Dean R Mon                                                            X
              Dean R Mon                                                                Signature of Debtor 2
              Signature of Debtor 1

              Date       May 28, 2021                                                   Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 21-14511-KCF                        Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                             Desc Main
                                                                     Document     Page 80 of 106



 Fill in this information to identify your case:

 Debtor 1                  Dean R Mon
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        Dean R. Mon                                              From-To:                       Same as Debtor 1                                  Same as Debtor 1
        414 Chicago Blvd                                         2005 - 2020                                                                   From-To:
        Sea Girt, NJ 08750-2009


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                               Desc Main
                                                                     Document     Page 81 of 106
 Debtor 1      Dean R Mon                                                                                  Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until                 Wages, commissions,                              $0.00          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                       $57,500.00            Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                         $3,000.00           Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                             $7,761.60
 the date you filed for bankruptcy:   Benefits

 For last calendar year:                           Social Security                              $38,808.00
 (January 1 to December 31, 2020 )                 Benefits

 For the calendar year before that:                Social Security                              $38,808.00
 (January 1 to December 31, 2019 )                 Benefits


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                Desc Main
                                                                     Document     Page 82 of 106
 Debtor 1      Dean R Mon                                                                                  Case number (if known)




            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Discover Bank                                             3/29/21                      $15,000.00             $3,569.29        Mortgage
       PO Box 70176                                                                                                                   Car
       Philadelphia, PA 19176-0176
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Michael R. Fink, Esq.                                     4/2/21                         $8,000.00            Unknown          Mortgage
       128 South Warren Street                                                                                                        Car
       Trenton, NJ 08608                                                                                                              Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Chase Slate                                               3/30/21 ($18,000),           $22,000.00             $2,227.78        Mortgage
       PO Box 1423                                               5/10/21 ($1,000),                                                    Car
       Charlotte, NC 28201-1423                                  5/14/21 ($3,000)
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Chase United                                              3/30/21 ($15,000),           $16,000.00             $3,823.30        Mortgage
       PO Box 1423                                               5/10/21 ($1,000)                                                     Car
       Charlotte, NC 28201-1423
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Bank of America                                           3/8/21 ($400),                 $9,400.00            $3,395.00        Mortgage
       PO Box 982234                                             4/5/21 ($6,000),                                                     Car
       El Paso, TX 79998-2234                                    4/23/21 ($3,000)
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Blackridge Realty Inc.                                    3/31/21                      $50,600.00                  $0.00       Mortgage
       200 Central Ave                                                                                                                Car
       Mountainside, NJ 07092-1997                                                                                                    Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Prepayment of
                                                                                                                                    rents




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                              Desc Main
                                                                     Document     Page 83 of 106
 Debtor 1      Dean R Mon                                                                                  Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       BCB Community Bank v. 175 West                            Civil                      Superior Court of New                      Pending
       Urban Renewal LLC f/k/a 175 West                                                     Jersey                                     On appeal
       7th LLC and Dean R. Mon                                                              Law Division, Monmouth
                                                                                                                                       Concluded
       MON-L-251-21                                                                         County
                                                                                            71 Monument St
                                                                                            Freehold, NJ 07728

       Jaclyn 55 Condominium                                     Civil Action               Superior Court of New                      Pending
       Association, Inc. vs. Jaclyn 55,                                                     Jersey                                     On appeal
       LLC, Dean R. Mon, et al.                                                             Hudson County, Law
                                                                                                                                       Concluded
       HUD-L-001710-20                                                                      Divsion
                                                                                            583 Newark Ave
                                                                                            Jersey City, NJ 07306

       Millennium Trust Company, LLC,                            Civil Action               Superior Court of New                      Pending
       as Custodian, for the Benefit of                                                     Jersey                                     On appeal
       Dennis M. Sweeney Alternative                                                        Law Division, Monmouth
                                                                                                                                       Concluded
       Investement IRA v. 175 West 7th                                                      County
       LLC, Jaclyn 40, LLC, and Dean R.                                                     71 Monument St
       Mon                                                                                  Freehold, NJ 07728
       MON-L-862-21

       Peyton Advisory Services Inc.                             Civil                      Superior Court of New                      Pending
       Defined Benefits Plan v. D.R. Mon                                                    Jersey                                     On appeal
       Group, Inc. and Dean R. Mon                                                          Law Division, Monmouth
                                                                                                                                       Concluded
       MON-L-3560-19                                                                        County
                                                                                            71 Monument St
                                                                                            Freehold, NJ 07728




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                               Desc Main
                                                                     Document     Page 84 of 106
 Debtor 1      Dean R Mon                                                                                  Case number (if known)



       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       BCB Community Bank v. Dean R.                             Foreclosure                Superior Court of New                       Pending
       Mon, et al.                                                                          Jersey                                      On appeal
       HUD-F-785-21                                                                         Chancery Division, Hudson
                                                                                                                                        Concluded
                                                                                            County
                                                                                            595 Newark Ave
                                                                                            Jersey City, NJ 07306

       WLL 175 West No.1 LLC and 175                             Civil                      Superior Court of New                       Pending
       West No.2 LLC v. Dean R. Mon, et                                                     Jersey                                      On appeal
       al.                                                                                  Chancery Division, Hudson
                                                                                                                                        Concluded
       HUD-C-5-21                                                                           County
                                                                                            595 Newark Ave
                                                                                            Jersey City, NJ 07306

       BZK Holdings Broad, LLC & E.                              Civil Action               Superior Court of New                       Pending
       Group Ventures Shrewsbury, LLC                                                       Jersey                                      On appeal
       v. Dean R. Mon, et al.                                                               Law Division, Monmouth
                                                                                                                                        Concluded
       MON-LT-378-20                                                                        County
                                                                                            71 Monument St
                                                                                            Freehold, NJ 07728


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                      Describe the gifts                                     Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                  Desc Main
                                                                     Document     Page 85 of 106
 Debtor 1      Dean R Mon                                                                                  Case number (if known)



14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment                Amount of
       Address                                                         transferred                                            or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Trenk Isabel P.C.                                               Attorney Fees                                          4/15/21 &                 $55,000.00
       290 W. Mt. Pleasant Avenue, Suite 2350                                                                                 4/26/21
       Livingston, NJ 07039
       rtrenk@trenkisabel.law


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                             Description and value of any property                  Date payment                Amount of
       Address                                                         transferred                                            or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                    Description and value of                 Describe any property or          Date transfer was
       Address                                                         property transferred                     payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                              Desc Main
                                                                     Document     Page 86 of 106
 Debtor 1      Dean R Mon                                                                                     Case number (if known)



19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                   Description and value of the property transferred                      Date Transfer was
                                                                                                                                              made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of               Type of account or       Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number                 instrument               closed, sold,         before closing or
       Code)                                                                                                             moved, or                      transfer
                                                                                                                         transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                   Who else had access to it?             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                           have it?
                                                                       State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                        Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)              to it?                                                                   have it?
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                    Where is the property?                 Describe the property                         Value
       Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                       Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                                   Desc Main
                                                                     Document     Page 87 of 106
 Debtor 1      Dean R Mon                                                                                         Case number (if known)



24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                    Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City, State and      know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                            Nature of the case                    Status of the
       Case Number                                                     Name                                                                             case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                   Employer Identification number
       Address                                                                                                         Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                       Dates business existed
       D. R. Mon Group, Inc.                                     General Contractor                                    EIN:       XX-XXXXXXX
       1030 Broad Street, Suite 101
       Shrewsbury, NJ 07702                                      Bill McNamara                                         From-To    2/25/1985 - current
                                                                 The Curchin Group, LLC

       Mon Group Properties, Inc.                                property and asset management                         EIN:       XX-XXXXXXX
       1030 Broad Street, Suite 101                              services for real estate properties
       Shrewsbury, NJ 07702                                                                                            From-To    7/10/13 - current
                                                                 Bill McNamara
                                                                 The Curchin Group, LLC

       MJM Real Estate LLC                                       Real estate/development                               EIN:       XX-XXXXXXX
       1030 Broad Street, Suite 101
       Shrewsbury, NJ 07702                                      Bill McNamara                                         From-To    9/16/11 - current
                                                                 The Curchin Group, LLC




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 21-14511-KCF                         Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                              Desc Main
                                                                     Document     Page 88 of 106
 Debtor 1      Dean R Mon                                                                                  Case number (if known)



        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Jaclyn 40, LLC                                           Real estate/development                         EIN:         XX-XXXXXXX
        1030 Broad Street, Suite 101
        Shrewsbury, NJ 07702                                     Bill McNamara                                   From-To      5/6/13 - current
                                                                 The Curchin Group, LLC

        175 West 7th Urban Renewal LLC                           Real estate/development                         EIN:         XX-XXXXXXX
        1030 Broad Street, Suite 101
        Shrewsbury, NJ 07702                                     Bill McNamara                                   From-To      7/26/16 - current
                                                                 The Curchin Group, LLC

        Liberty Park at Union City LLC                           Real estate/development                         EIN:         XX-XXXXXXX
        1030 Broad Street, Suite 101
        Shrewsbury, NJ 07702                                     Bill McNamara                                   From-To      current
                                                                 The Curchin Group, LLC


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

        BCB Community Bank
        591-595 Avenue C
        Bayonne, NJ 07002

        Marcus and Millichap
        250 Pehle Avenue, Suite 501
        Saddle Brook, NJ 07663

        Walker and Dunlop
        7501 Wisconsin Avenue, Suite
        1200E
        Bethesda, MD 20814

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Dean R Mon
 Dean R Mon                                                              Signature of Debtor 2
 Signature of Debtor 1

 Date      May 28, 2021                                                  Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04             Desc Main
                                                                     Document     Page 89 of 106

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                 Desc Main
                                                                     Document     Page 90 of 106


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                Desc Main
                                                                     Document     Page 91 of 106
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $78        administrative fee                                         factors.
                   $278        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $78        administrative fee                                                fiduciary capacity,
                   $313        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                Desc Main
                                                                     Document     Page 92 of 106
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04                     Desc Main
                                                                     Document     Page 93 of 106
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re       Dean R Mon                                                                                       Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $      Fees & expenses allowed by
                                                                                                                       the Bankruptcy Court
             Prior to the filing of this statement I have received                                        $      $55,000 retainer, inclusive of
                                                                                                                               the filing fee***
             Balance Due                                                                                  $      Fees & expenses allowed by
                                                                                                                       the Bankruptcy Court

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                General representation of the Debtor in this Chapter 11 case as set forth in the Application for Retention of
                Trenk Isabel P.C., as counsel to the Debtor.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 28, 2021                                                                 /s/ Richard D. Trenk
     Date                                                                         Richard D. Trenk
                                                                                  Signature of Attorney
                                                                                  Trenk Isabel P.C.
                                                                                  290 W. Mt. Pleasant Avenue, Suite 2350
                                                                                  Livingston, NJ 07039
                                                                                  973-533-1040
                                                                                  rtrenk@trenkisabel.law
                                                                                  Name of law firm

*** Prior to the Petition Date, Trenk Isabel P.C. ("TI"), received and deposited in trust the sum of $55,000.00, representing the
retainer plus filing fees. TI applied $18,192.00 in payment of invoices for fees and the filing fees incurred prior to the Petition Date.
TI maintains a retainer of $36,808.00.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 21-14511-KCF                          Doc 1          Filed 05/28/21 Entered 05/28/21 17:12:04     Desc Main
                                                                     Document     Page 94 of 106




                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Dean R Mon                                                                             Case No.
                                                                                    Debtor(s)      Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: May 28, 2021                                                      /s/ Dean R Mon
                                                                         Dean R Mon
                                                                         Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 21-14511-KCF   Doc 1    Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                                Document     Page 95 of 106


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        175 West 7th Urban Renewal LLC
                        1030 Broad Street, Suite 101
                        Shrewsbury, NJ 07702


                        Alan T. Zwerin
                        28 Kuiken Court
                        North Haledon, NJ 07508


                        Albert Arencibia
                        c/o CPA Architecture
                        6401 Park Ave, Suite 201
                        West New York, NJ 07093


                        All Guard Fence Co., Inc.
                        547 Gutheil Place
                        Lyndhurst, NJ 07071


                        Amboy National Bank
                        3590 US Hwy 9
                        Old Bridge, NJ 08857


                        American Express
                        PO Box 1270
                        Newark, NJ 07101-1270


                        Anthony Bevilacqua
                        3 Kyle Court
                        Somerville, NJ 08876


                        Atlantic A Prog of De Lage
                        PO Box 41602
                        Philadelphia, PA 19101-1602


                        Bank of America
                        PO Box 982234
                        El Paso, TX 79998-2234


                        BCB Community Bank
                        591-595 Avenue C
                        Bayonne, NJ 07002


                        Beyond Door Services Group
                        190 Fairmount Ave
                        Jersey City, NJ 07306
Case 21-14511-KCF   Doc 1    Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                            Document     Page 96 of 106



                    Bighorn Investments Group LTD
                    3500 Lakeside Court, Suite 201
                    Reno, NV 89509


                    Blackridge Realty Inc.
                    200 Central Ave
                    Mountainside, NJ 07092-1997


                    Bruce Epstein
                    4 Hearthstone Court
                    Wayne, NJ 07470


                    BZK Holdings Broad, LLC
                    and E Group Ventures Shrewsbury, LLC
                    c/o Lori C. Greenberg & Assoc.
                    1 Eves Drive, Suite 111
                    Marlton, NJ 08053


                    C&D Disposal Inc. t/a Core Transport
                    30 Wedgewood Drive
                    Woodland Park, NJ 07424


                    Catanzaro & Sons
                    10 Gregory Drive
                    Montville, NJ 07045


                    Centrim Electric
                    439B Route 34
                    Matawan, NJ 07747


                    Cerullo Fire Protection
                    901 New Brunswick Avenue
                    Rahway, NJ 07065


                    Chase Slate
                    PO Box 1423
                    Charlotte, NC 28201-1423


                    Chase United
                    PO Box 1423
                    Charlotte, NC 28201-1423
Case 21-14511-KCF   Doc 1    Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                            Document     Page 97 of 106



                    Christopher P. Gengaro, Esq.
                    LENTZ & GENGARO LLP
                    347 Mt. Pleasant Avenue
                    Suite 203
                    West Orange, NJ 07052


                    City of Bayonne
                    630 Avenue C
                    Bayonne, NJ 07002


                    Comcast
                    PO Box 69
                    Newark, NJ 07101-0069


                    Concrete Systems, Inc.
                    45 Lupine Way
                    Stirling, NJ 07980


                    Connell Foley LLP
                    56 Livingston Avenue
                    Roseland, NJ 07068


                    Core Transport Inc.
                    30 Wedgewood Drive
                    Woodland Park, NJ 07424


                    CPA Architecture, LLC
                    6401 Park Ave #201
                    West New York, NJ 07093


                    D. R. Mon Group, Inc.
                    1030 Broad Street, Suite 101
                    Shrewsbury, NJ 07702


                    David Fornal, Esq.
                    Maselli Warren P.C.
                    600 Alexander Road, Suite 3-4A
                    Princeton, NJ 08540


                    De Lage Financial Services, Inc.
                    Lease Processing Center
                    1111 Old Eagle School Road
                    Wayne, PA 19087
Case 21-14511-KCF   Doc 1    Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                            Document     Page 98 of 106



                    Discover Bank
                    PO Box 70176
                    Philadelphia, PA 19176-0176


                    Divison of Taxation
                    124 Halsey Street
                    Second Floor
                    Newark, NJ 07102


                    Donald Drywall, LLC
                    646 Cross Street
                    Bldg B, Unit # 26
                    Lakewood, NJ 08701


                    Dynamic Earth, LLC
                    245 Main St #110
                    Chester, NJ 07930


                    Dynamic Engineering Consultant
                    245 Main St #110
                    Chester, NJ 07930


                    Dynamic Survey, LLC
                    1904 Main St
                    Lake Como, NJ 07719


                    E&E Electrical Contractors, Co.
                    604 59th Street
                    West New York, NJ 07093


                    Elio Ruiz
                    604 59th Street
                    West New York, NJ 07093


                    Esposito Construction, LLC
                    253 Main Streetm Suite 385
                    Matawan, NJ 07747


                    Evergreen Recycling Solutions LLC
                    110 Evergreen Avenue
                    Newark, NJ 07114


                    Fittin Hammitt
                    1213 Magnolia Ave
                    Sea Girt, NJ 08750
Case 21-14511-KCF   Doc 1    Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                            Document     Page 99 of 106



                    FTR Electrical & Mechanical Co
                    114 Wyoming Ave
                    Union, NJ 07083


                    George Baldwin
                    7002 Kennedy Blvd East
                    Apt 16B
                    Guttenberg, NJ 07093


                    George Peek
                    c/o ERGS, Inc.
                    9345 Lemmon Dr
                    Reno, NV 89506


                    George Trimarche
                    c/o Centrim Electric
                    439B Route 34
                    Matawan, NJ 07747


                    GFeller Laurie LLP
                    977 Farmington Avenue, Suite 200
                    West Hartford, CT 06107


                    Great America Leasing Corp.
                    PO Box 660831
                    Dallas, TX 75266-0831


                    Gregory J. Polyniak
                    c/o Neglia Engineering Associates
                    34 Park Avenue
                    Lyndhurst, NJ 07071


                    Hudson County MLS
                    110a Meadowlands Pkw
                    Secaucus, NJ 07094


                    IND Corporation
                    26 Eastmans Road
                    Parsippany, NJ 07054


                    Internal Revenue Service
                    PO Box 7346
                    Philadelphia, PA 19101-7346
Case 21-14511-KCF   Doc 1 Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                         Document    Page 100 of 106



                    Internal Revenue Service
                    Special Procedures Branch
                    PO Box 744
                    Springfield, NJ 07081-0744


                    Internal Revenue Service
                    Attn: District Director
                    955 S. Springfield Avenue
                    Springfield, NJ 07081


                    Internal Revenue Service
                    Office of the Chief Counsel
                    One Newark Center, Suite 1500
                    Newark, NJ 07102


                    Jacinto Plumbing & Heating
                    70 Voorhees Street
                    Newark, NJ 07108


                    Jaclyn 40, LLC
                    1030 Broad Street, Suite 101
                    Shrewsbury, NJ 07702


                    Jaclyn 55 Condominium Association, Inc.
                    c/o Mezzacca & Kwasnik, LLC
                    980 Amboy Avenue, Suite 2
                    Edison, NJ 08837


                    Jaclyn 55, LLC
                    800 Route 71, Suite 2
                    Sea Girt, NJ 08750


                    JINCO
                    287 Julianne Terrace
                    Secaucus, NJ 07094


                    JM Beauty Construction LLC
                    522 Third Street
                    Palisades Park, NJ 07650


                    Joseph G. LePore, Esq.
                    LePore Luizzi
                    489 Aurora Place
                    Brick, NJ 08723
Case 21-14511-KCF   Doc 1 Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                         Document    Page 101 of 106



                    Josh Jones
                    215 Manhattan Ave, Apt 5A
                    Union City, NJ 07087


                    JRK Group, LLC
                    PO Box 1987
                    Palmer, AK 99645


                    Karolina Alvarez
                    132 Seaview Avenue
                    Long Branch, NJ 07740


                    Lance Maiss
                    3495 San Mateo Avenue
                    Reno, NV 89509


                    Liberty Mutual Insurance
                    PO Box 2389
                    New York, NY 10116-2839


                    Liberty Park at Union City LLC
                    1030 Broad Street, Suite 101
                    Shrewsbury, NJ 07702


                    Lorenzo Construction Corp.
                    6121 Buchanan Place
                    West New York, NJ 07093


                    McManimon, Scotland & Baumann, LLC
                    75 Livingston Ave, Second Floor
                    Roseland, NJ 07068


                    Michael R. Fink, Esq.
                    128 South Warren Street
                    Trenton, NJ 08608


                    Millennium Trust Company, LLC
                    2001 Spring Rd Ste 700
                    Oak Brook, IL 60523-1890


                    MJM Real Estate
                    1030 Broad Street, Suite 101
                    Shrewsbury, NJ 07702
Case 21-14511-KCF   Doc 1 Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                         Document    Page 102 of 106



                    MJM Real Estate LLC
                    1030 Broad Street, Suite 101
                    Shrewsbury, NJ 07702


                    Mon Group Properties, Inc.
                    1030 Broad Street, Suite 101
                    Shrewsbury, NJ 07702


                    Morabito Consultants, Inc.
                    952 Ridgebrook Road, Suite 1700
                    Sparks Glencoe, MD 21152-9472


                    Mr. John Inc.
                    PO Box 735008
                    Dallas, TX 75373-5008


                    Neglia Engineering Associates
                    34 Park Avenue
                    Lyndhurst, NJ 07071


                    New Jersey Divsion of Taxation
                    Bankruptcy Section
                    PO Box 245
                    Trenton, NJ 08695-0245


                    NJ Natural Gas Co.
                    PO Box 11743
                    Newark, NJ 07101-4743


                    NJ Steel Group, LLC
                    313 Broad Street
                    Bloomfield, NJ 07003


                    Office of the Attorney General
                    Divsion of Law
                    PO Box 080
                    Trenton, NJ 08625-0080


                    Paul V. Fernicola, Esq.
                    Paul V. Fernicola & Associates LLC
                    219 Broad Street
                    Red Bank, NJ 07701
Case 21-14511-KCF   Doc 1 Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                         Document    Page 103 of 106



                    Peyton Advisory Services Inc.
                    c/o Snellings Law LLC
                    2001 Route 46 Waterview Plaza
                    Suite 206
                    Parsippany, NJ 07054


                    Pinacle Landscaping & Stone, LLC
                    566 Preakness Ave
                    Haledon, NJ 07508


                    Pinilis Halpern, LLP
                    160 Morris St
                    Morristown, NJ 07960


                    Pitney Bowes Global Financial
                    PO Box 371887
                    Pittsburgh, PA 15250-7887


                    ProTec Documentation Services, Inc.
                    PO Box 266
                    Rancocas, NJ 08073


                    ProTec Documentation Services, Inc.
                    c/o Langsam Stevens Silver & Hollaender
                    1818 Market Street, Suite 2430
                    Philadelphia, PA 19103-3600


                    PSE&G
                    80 Park Pl
                    Newark, NJ 07102


                    Purchase Power
                    PO Box 371874
                    Pittsburgh, PA 15250-7874


                    QuickConnect
                    163 East Main Street, #277
                    Little Falls, NJ 07424


                    Ray Catena of Monmouth Co.
                    2135 Route 35
                    Oakhurst, NJ 07755
Case 21-14511-KCF   Doc 1 Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                         Document    Page 104 of 106



                    Robert J. McGowan, Esq.
                    1720 Highway 34, Suite 11
                    Wall, NJ 07727


                    Ronald Sozio
                    34 Durham Road
                    Skillman, NJ 08558


                    Sage CRE Forms
                    PO Box 230578
                    Portland, OR 97281


                    Schindler Elevator Corporation
                    20 Whippany Road
                    Morristown, NJ 07960


                    Seton Painting Company
                    74 Marshall Street
                    Elizabethport, NJ 07206


                    Simpson & Brown, Inc.
                    119 North Avenue West
                    Cranford, NJ 07016


                    Simpson & Brown, Inc.
                    c/o Betancourt Van Hemmen Greco & Kenyon
                    151 Bodman Place, Suite 200
                    Red Bank, NJ 07701


                    Staples Credit Plan
                    PO Box 78004
                    Phoenix, AZ 85062-8004


                    State of New Jersey
                    Division of Taxation
                    PO Box 245
                    Trenton, NJ 08695-0245


                    State of New Jersey
                    Divsion of Taxation
                    Sales & Use Tax
                    PO Box 999
                    Trenton, NJ 08625
Case 21-14511-KCF   Doc 1 Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                         Document    Page 105 of 106



                    State of New Jersey
                    Division of Taxation - Gross Income Tax
                    50 Barrack Street
                    PO Box 269
                    Trenton, NJ 08625


                    State of New Jersey
                    Department of Labor
                    Divison of Employer Accounts
                    PO Box 379
                    Trenton, NJ 08625-0059


                    TDK Construction Inc.
                    60 Walnut Avenue, Suite 400
                    Clark, NJ 07066


                    TeleCloud
                    1767 Route 22 W
                    Union, NJ 07083


                    The Curchin Group, LLC
                    200 Schulz Dr #400
                    Red Bank, NJ 07701


                    Tyler J. Kandel, Esq.
                    Sills Cummins & Gross PC
                    1 Riverfront Plaza
                    Newark, NJ 07102


                    United States Attorney
                    970 Broad Street
                    5th Floor
                    Newark, NJ 07102


                    US Bank
                    PO Box 790408
                    Saint Louis, MO 63179-0408


                    Verizon
                    PO Box 4648
                    Trenton, NJ 08650-4648


                    Wanessa Vaccaro
                    604 Woodland Road
                    Allenhurst, NJ 07711
Case 21-14511-KCF   Doc 1 Filed 05/28/21 Entered 05/28/21 17:12:04   Desc Main
                         Document    Page 106 of 106



                    Wells Fargo Financial Leasing
                    800 Walnut Street
                    Des Moines, IA 50309


                    Williams Scotsman, Inc.
                    1900 Old Cuthbert Rd
                    Cherry Hill, NJ 08034-1416


                    Withum Smith & Brown PC
                    One Tower Center Boulevard, 14th Floor
                    East Brunswick, NJ 08816-1145


                    WLL 175 West No. 1 LLC and
                    175 West No. 2 LLC
                    55 Bank Street
                    Morristown, NJ 07960
